TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00045-CR



                             Christopher Bradley Young, Appellant

                                                 v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 71001, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                After a bench trial, the trial court found appellant Christopher Bradley Young guilty

of evading detention with a vehicle, see Tex. Penal Code § 38.04, and, pursuant to the repeat

offender provision of the Penal Code, assessed appellant’s punishment at confinement in the Texas

Department of Criminal Justice for five years, see id. § 12.42(a).

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81–82 (1988).
                Appellant’s counsel has represented to this Court that she sent copies of the motion

and brief to appellant, advised appellant of his right to examine the appellate record and file a pro

se response, and provided a motion to assist appellant in obtaining the record. See Kelly v. State,

436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744. Appellant

requested access to the appellate record, and pursuant to this Court’s order the clerk of the trial court

provided written verification to this Court that the record was provided to appellant. See Kelly,
436 S.W.3d at 321. To date, appellant has not filed a pro se response or requested an extension of

time to file a response.

                We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The

judgment of conviction is affirmed.



                                                __________________________________________
                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: September 17, 2014

Do Not Publish




                                                   2